Citation Nr: 0718346	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from September 1965 to March 1980 and from May 
1981 to March 1986; he died in August 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision by the Cleveland, Ohio, Regional Office, Regional 
Office (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

On March 16, 2005, the appellant appeared and offered 
testimony at a hearing before a Decision Review Officer (DRO) 
at the RO.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1. The veteran died in August 2003, at the age of 61; the 
immediate cause of death was listed as amyotrophic lateral 
sclerosis (ALS).  No other significant condition contributing 
to the veteran's death was reported on the death certificate.  
No autopsy was performed.  

2.  At the time of his death, the veteran was not service-
connected for any disability.  

3.  Amyotrophic lateral sclerosis was first demonstrated many 
years after service, and was not related to the veteran's 
service.  It was not related to exposure to Agent Orange or 
other herbicide during service.  

4.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to Agent Orange.  


CONCLUSION OF LAW

A disease or injury incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(a), 3.303, 3.304, 3.307, 3.309, 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of a letter 
dated in March 2004 from the agency of original jurisdiction 
(AOJ) to the appellant that was issued prior to the initial 
AOJ decision.  That letter informed the appellant of what 
evidence was required to substantiate the claim and of her 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  


The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA, and that she has 
not been prejudiced by the notice and assistance provided by 
the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  

The Board recognizes that the notifications from the RO pre-
dated, and therefore did not specifically comport with, the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, and given that she has been 
provided all the criteria necessary to establish service 
connection, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  



II.  Factual background.

The record indicates that the veteran served on active duty 
from September 1965 to March 1980 and from May 1981 to March 
1986.  The record indicates that the veteran served aboard 
the USS Enterprise.  

The record reflects that the veteran died in August 2003, at 
the age of 61.  A certificate of death, dated in August 2003, 
indicates that the veteran's death was attributed to 
amyotrophic lateral sclerosis.  No other significant 
condition contributing to the veteran's death was reported on 
the death certificate.  No autopsy was performed.  At the 
time of his death, the veteran was not service-connected for 
any disability.  

The veteran's service medical records do not reflect any 
complaints, findings or diagnosis of any neurological 
disorder, to include amyotrophic lateral sclerosis.  The May 
1981 as well as the January 1986 service examinations 
disclosed that evaluation of the upper extremities, including 
strength, was normal.  The neurological evaluation was 
normal. In January 1986, the veteran denied any history of 
neuritis or paralysis.  

Of record are medical reports from Dr. Lonnie L. Hammargren, 
dated from November 2000 through August 2001.  In a statement 
dated in November 2000, Dr. Hammargren indicated that the 
veteran had had symptoms of decreased function of his left 
hand.  He noted that, on October 23, 2000, the veteran was 
found to have atrophy of his arm.  It was noted that MRI did 
not have enough abnormality to explain the veteran's 
symptoms.  In April 2001, the veteran underwent a left C4-5, 
C5-6, and C6-7 cervical micro foraminotomy; he was diagnosed 
with cervical atrophy and cervical radiculopathy.  In a 
medical statement, dated August 6, 2001, Dr. Hammargren 
stated that it appeared that the veteran had a brachiplexus 
palsy, progressive, with an unknown etiology.  He did not see 
where it is specifically related to one injury or a chronic 
injury of his cervical spine.  Dr. Hammargren stated that he 
had no idea what the proximal cause was, but he did not 
believe that it was directly an accident event or employment 
factor caused it.  Dr. Hammargren again stated that he did 
not know the cause of the veteran's paralysis.  

Medical records from O'Callaghan Federal Hospital, dated from 
October 2000 to March 2002, show that the veteran received 
ongoing evaluation for a neurological disorder, diagnosed as 
progressive lateral sclerosis.  

VA progress notes, dated from May 2002 through August 2002, 
show that the veteran continued to received clinical 
evaluation and treatment for symptoms of his amyotrophic 
lateral sclerosis.  

Of record is a medical statement from Dr. Lisa Lyons, dated 
in January 2003, she noted that ALS was a disease of the 
nervous system that in turn causes muscle atrophy.  In a 
statement from the O'Callaghan Federal Hospital, dated 
January 23, 20003, Dr. Louis LaMancusa explained that ALS was 
a disease that caused profound weakness of the muscles and 
progressive degeneration of the nerves of the brain and 
spinal cord.  A similar statement was provided by a physician 
at the VA ALS clinic in January 2003.  

The veteran was admitted to a VA hospital on April 22, 2003 
for evaluation of amyotrophic lateral sclerosis.  It was 
noted that the veteran was quite healthy with a history only 
of hypertension until October 2000 when he started to 
experience weakness, tingling, numbness and tremor in his 
left arm.  He was subsequently diagnosed with a neuropathy 
and later underwent cervical laminectomy.  After the surgery, 
the veteran's symptoms continued to progress.  The examiner 
noted that the veteran was currently debilitated by his 
disease and while he was ambulatory, he was too weak to 
complete any ADL's independently.  He also suffers from 
muscle spasms and pain in his shoulders bilaterally.  The 
assessment was probable ALS.  On April 23, 2003, it was noted 
that the veteran had probable ALS; he noted that weakness 
started about 1 1/2 years ago.  

Of record is a medical statement from a VA staff physician at 
the ALS clinic, dated September 21, 2004, indicating that the 
veteran had ALS, which is a neurodegenerative disease with 
features that may be seen and diagnosed in the early stages 
as peripheral neuropathy.  The physician explained that the 
peripheral neuropathy contributed to the progress of ALS and 
was a factor in the cause of the veteran's death.  

Also of record is a medical statement from Dr. Lonnie L. 
Hammargren, dated October 13, 2004, indicating that he saw 
the veteran early in his illness of ALS; he stated that the 
veteran had progressive peripheral neuropathy, for which he 
was operated on to try to decrease the pressure on his 
braxial plexus.  Dr. Hammargren indicated that it was his 
understanding that ALS is often seen and diagnosed in the 
early stages as peripheral neuropathy.  He noted that, 
certainly, the two processes together were the cause of the 
veteran's death.  He explained that the progress of the ALS 
is worse when it is associated with the concomitant 
peripheral neuropathy.  In a subsequent statement, dated in 
May 2005, Dr. Hammargren stated that the veteran had an acute 
peripheral neuropathy, which turned to a chronic disease and 
with complete paralysis and ALS in addition.  Dr. Hammargren 
observed that ALS is often seen in the early stages as 
peripheral neuropathy, and it was chronic and progressive and 
caused the veteran's death.  

At a personal hearing before the DRO in March 2005, the 
appellant maintained that the veteran died of ALS with 
peripheral neuropathy, which was caused by his exposure to 
Agent Orange during his period of active duty.  The appellant 
testified that the veteran was a steward in the Navy, and he 
served from 1964 to 1985; thereafter, he basically worked as 
a custodian with the United States Postal Service.  The 
appellant indicated that, after service, she noticed that the 
veteran began losing weight, and he started losing strength 
in this hands; he was dropping things.  The appellant 
indicated that the veteran also complained of being tired.  
She noted that he was experiencing symptoms of peripheral 
neuropathy long before he sought treatment and was actually 
diagnosed with ALS.  

III.  Legal Analysis.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2006).  

Pursuant to the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and diseases suspected to be 
associated with such exposure.  The law requires the 
Secretary to determine, based on this medical evidence, that 
a positive association exists or does not exist.  

The following diseases have been determined to be associated 
with herbicide exposure: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a) (6) (iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  

ALS is not listed as one of the diseases which may be 
presumed to be due to exposure to herbicides.  Further, the 
Agent Orange Act of 1991 required the Secretary of Veterans 
Affairs to review the scientific evidence developed by NAS 
and determine the disabilities for which a presumption is not 
warranted.  ALS was specifically addressed in 2003.  NAS 
concluded that there was inadequate or insufficient evidence 
of an association between exposure to herbicides and motor 
neuron disease or ALS.  Taking account of the available 
evidence and NAS' analysis, the Secretary of Veterans Affairs 
found that the credible evidence against an association 
between herbicide exposure and ALS outweighed the credible 
evidence for such an association, and determined that a 
positive association did not exist.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  Thus, the Board cannot presume 
that the veteran's ALS was due to his exposure to Agent 
Orange or other herbicide in Vietnam.  

Even if the herbicide presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  There is no such proof in this case.  
There is no competent evidence of ALS during the veteran's 
active service or within one year of separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b) (2006).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  In this case, many 
years passed after the veteran completed his active service, 
without any continuity of symptomatology or competent 
evidence of continuing ALS symptoms.  Evidence of a prolonged 
period without medical complaint and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In sum, the Board notes that the competent evidence of record 
shows that ALS was initially manifested by symptoms in 
October 2000.  The service medical records are negative for 
any complaints, findings, treatment for diagnosis of ALS.  
The post-service medical records are also negative until 
October 2000, many years after the veteran's discharge from 
service.  Moreover, there is no competent evidence relating 
the post-service diagnosis of ALS to either period of 
service, to include any exposure to Agent Orange.  Thus, the 
veteran did not incur ALS during service nor was ALS shown 
within one year of his separation from service in 1986.  
There is no competent evidence establishing that the cause of 
the veteran's death was somehow related to the veteran's 
service.  

The Board observes that the September and October 2004 
medical statements indicate that the veteran's ALS was seen 
in the early stages as peripheral neuropathy.  Additionally, 
in March 2005, Dr. Hammargren stated that the veteran had an 
acute peripheral neuropathy, which turned to a chronic 
disease and ALS in addition; he concluded that both 
conditions caused the veteran's death.  However, no competent 
evidence relates the diagnoses to service.  

The Board notes that the veteran may have had ALS and 
peripheral neuropathy.  However, neither was manifest during 
service nor within one year of separation from service.  
Furthermore, neither is recognized as an Agent Orange 
(herbicide) presumptive disability.  Although acute and 
subacute peripheral neuropathy are recognized as presumptive 
disabilities, the medical evidence establishes that he had 
chronic neuropathy rather than acute or subacute peripheral 
neuropathy.  (The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of date of onset.  38 C.F.R. 
§ 3.309(e) Note 2.)

Moreover, the medical evidence does not otherwise show that 
the cause of the veteran's death is linked to his active 
military service.  The veteran's death certificate reveals 
that ALS was the immediate cause of death; no antecedent or 
underlying cause was identified.  The record further reveals 
that no examiner has offered a competent medical opinion 
supported by medical evidence relating the cause of the 
veteran's death to his active service including exposure to 
Agent Orange.  

The Board has also considered the appellant's contentions and 
testimony that the veteran's death was related in some way to 
his military service.  Nevertheless, in this case the 
appellant has not been shown to have the professional 
expertise necessary to provide meaningful evidence regarding 
the casual relationship between the veteran's death and his 
military service.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
Denied 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In sum, there is no competent evidence that provides any 
basis for establishing a link between the cause of death of 
the veteran's death and his service.  No physician or 
competent professional has indicated that ALS or peripheral 
neuropathy which caused the veteran's death was related to 
service.  In the absence of any competent evidence linking 
the veteran's death to disease or injury that was incurred or 
aggravated in service, service connection for the cause of 
his death is not warranted.  The preponderance of the 
evidence is against the claim, and it must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


